DETAILED ACTION
This is the Office action based on the 16562461 application filed September 6, 2019, and in response to applicant’s argument/remark filed on February 23, 2022.  Claims 1-9 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-7, in the reply filed on February 23, 2022 is acknowledged.  Claims 8-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
 Claim Interpretations
Claim 2 recites “placing the baseplate into the reaction furnace, introducing a silane gas into the reaction furnace, and forming the polycrystalline silicon base film on the baseplate by a LPCVD method, so as to obtain the base material”.  Claim 3 recites “(t)he method for manufacturing a polycrystalline silicon thin film as described in claim 2, wherein in the step of the thermally activating the semi-finished product of the polycrystalline silicon thin film, a temperature in the reaction furnace is 900°C to 1200°C”.  This will be interpreted as the forming the polycrystalline silicon base film and the thermally activating are performed in the same reaction furnace. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim 1 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Castagnetti et al. (U.S. Pat. No. 6162714), hereinafter “Castagnetti”. --Claim 1:  Castagnetti teaches a method of manufacturing a polysilicon film, comprisingproviding a silicon substrate (Col. 2, Lines 13-21);forming a silicon oxide layer on the substrate in a reactor (Col. 2, Lines 54-58);forming a polycrystalline silicon layer on the silicon oxide layer by using LPCVD comprising reacting silane with hydrogen at approximately 575°C to 650°C and a pressure of between 0.1 and 1 Torr (Col. 2, Line 59 through Col. 3, Lines 4);doping the polycrystalline silicon layer by using implanting phosphorous (Col. 3, Lines 20-64]);annealing the polycrystalline silicon layer by furnace anneal at 750-900°C or RTA at 900-1100°C (Col. 3, Line 65 through Col. 4, Lines 5);
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Castagnetti.--Claim 2: Castagnetti teaches the invention as above.  It is well known in the art that a LPCVD process is performed in a reaction furnace.Alternately, although Castagnetti  is silent about depositing the polysilicon layer in a reaction furnace, since Castagnetti further teaches that an oxide layer may be deposited in a reactor (Col. 2, Lines 54-58), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to also deposit the polysilicon layer in a reaction furnace because the depositing requires a high vacuum, i.e. 0.1 and 1 Torr, and a high temperature, i.e. 575°C to 650°C.--Claim 3, 4, 5, 6: It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the same furnace to anneal the polycrystalline silicon layer at 750-900°C to simplify manufacturing and save cost.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 rejected under U.S.C. 103 as being unpatentable over Castagnetti as applied to claim 2 above, and further in view of Fang et al. (U.S. Pat. No. 6274413), hereinafter “Fang”:
--Claim 7: Castagnetti teaches the invention as above, wherein doping the polycrystalline silicon layer by performed by implanting phosphorous.  Castagnetti is silent about the details of the implantation.       Fang teaches that implanting phosphorous into a polycrystalline silicon layer may be performed by implanting phosphine into the polycrystalline silicon layer (Fig. 2; Col. 2, Lines 26-29 and 44-46; Col. 4, Lines 3-4 and 33-35);        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implanting the phosphorous into a polycrystalline silicon layer in the invention of Castagnetti by implanting phosphine because Fang teaches that implanting phosphine would be effective to implanting the phosphorous.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713